Citation Nr: 0830673	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  04-41 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Osgood-Schlatter disease, right knee.

2. Entitlement to service connection for Osgood-Schlatter 
disease, right knee.

3. Entitlement to service connection for degenerative disc 
disease, to include as secondary to Osgood-Schlatter disease, 
right knee.

4.  Entitlement to service connection for depression, as 
secondary to Osgood-Schlatter disease, right knee and/or 
degenerative disc disease of the low back.

5. Entitlement to service connection for bilateral hearing 
loss.

6. Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and Z.M.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The Board would like to emphasize that the depression claim 
was explicitly filed by the veteran as secondary to the 
claimed right knee and back conditions.  A review of the file 
shows that direct service connection for a psychiatric 
condition was denied by the Board in September 1979.  The 
issue on appeal has not been adjudicated as whether new and 
material evidence has been submitted to reopen a claim on a 
direct basis, nor has the veteran argued such.  From his 
testimony, it appears he is limiting his current claim to a 
secondary theory.  If, in fact, he intends to pursue another 
claim for direct service connection, he should advise the RO 
of that fact, and the issue of whether new and material 
evidence has been received can then be considered.

In January 2006, the Board remanded the case to the agency of 
original jurisdiction (AOJ) to accommodate the veteran's 
request for a hearing before a Veterans Law Judge (VLJ).  The 
veteran testified at a personal hearing before the 
undersigned VLJ, sitting at the RO in March 2007.  A 
transcript of the hearing is associated with the claims file. 

Subsequent to the last adjudication of the claims by the RO 
in October 2004, the veteran submitted additional evidence 
consisting of a statement by Dr. M.B., VA treatment records 
dated in April 2006, and statements from himself, his mother, 
and Z.M.  See 38 C.F.R. § 20.1304 (2007).  The Board notes 
that the veteran waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  Therefore, the Board 
may properly consider such evidence in rendering its 
decision.

The issues of entitlement to service connection for right 
knee Osgood-Schlatter disease, degenerative disc disease, 
depression, bilateral hearing loss, and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. In an unappealed rating decision issued in April 1994, a 
claim for service connection for Osgood-Schlatter disease, 
right knee was denied on the basis that the evidence 
submitted was not new and material.

3. Evidence added to the record since the final April 1994 
rating decision is neither cumulative nor redundant of the 
evidence of record at the time of the decision and raises a 
reasonable possibility of substantiating the veteran's claim. 


CONCLUSION OF LAW

The April 1994 rating decision is final; new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for Osgood-Schlatter disease, right 
knee.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen a claim for service 
connection for Osgood-Schlatter disease, right knee is a full 
grant of the benefits sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the 
implementing regulations.

In an unappealed rating decision dated in April 1994, the RO 
denied a claim to reopen a claim for service connection for 
Osgood-Schlatter disease, right knee.  In reaching this 
decision, the RO considered additional evidence consisting of 
an August 1982 VA treatment record and a December 1993 VA 
examination.  Finding that this evidence was cumulative and 
redundant of evidence at the time of the prior final denial 
of the claim in a June 1984 Board decision, the RO denied 
reopening of the claim.

The veteran did not appeal this decision.  The next 
communication received from the veteran was his October 2003 
application to reopen his claim of entitlement to service 
connection for a right knee disorder.  Thus, the April 1994 
decision is final.  38 U.S.C.A § 7105 (West 1991) [(2002)]; 
38 C.F.R. §§ 3.104, 20.302, 20.1103 1993 [(2007)].


Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The definition of new and material evidence applicable to 
claims received on or after August 29, 2001 is as follows:
 
New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the April 1994 rating decision, the veteran has 
submitted VA treatment records dated from September 2003 to 
March 2004 and in April 2006, and a statement by Dr. M.B.  
Although new, the treatment records dated from September 2003 
to March 2004 are not material in that they only refer to 
treatment for right knee pain generally.  

However, the treatment records dated in April 2006 are new 
and material as they are relevant to surgery performed on the 
right knee due to an increase in the severity of the 
veteran's symptomology.  Additionally, the statement by Dr. 
M.B. indicates that it is his opinion that the veteran's 
right knee pathology can be greatly related to a previous old 
trauma in 1974, thereby suggesting that the veteran's current 
knee disorder is a result of an in-service injury and/or 
aggravation of his preexisting Osgood-Schlatter disease.  
Thus, this evidence is both new and material in that it is 
neither cumulative nor redundant of the evidence of record at 
the time of the April 1994 rating decision, and it raises a 
reasonable possibility of substantiating the veteran's claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for Osgood-Schlatter disease, right knee.


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for Osgood-Schlatter disease, 
right knee, the appeal to this extent is allowed, subject to 
further action as discussed below.


REMAND

The veteran contends that his current right knee disorder is 
a result of in-service injury and that degenerative disc 
disease of the low back has developed as a result of his 
right knee disorder.  With regard to his depression, the 
veteran contends that it has been aggravated by his right 
knee and back disorders.  He further contends that he suffers 
from bilateral hearing loss and tinnitus as a result of 
acoustic trauma in service.  The Board determines that a 
remand is required to allow for additional development of the 
record prior to further adjudication.

A. Outstanding records

Initially, the Board observes that there are outstanding, 
relevant records that VA must attempt to obtain prior to 
further adjudication of the claims.  At his March 2007 
hearing, the veteran indicated that he had applied for and 
been denied Social Security Administration (SSA) disability 
benefits.  Neither the records relevant to his application 
nor the notification from SSA of the denial are associated 
with the claims file.  

Additionally, at his hearing, the veteran reported having 
been treated at the San Juan VA Medical Center (VAMC) from 
1977 to 2003 and at the Orlando VAMC from 2003 onward.  When 
VA has notice prior to the issuance of a final decision of 
the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 
163, 169 (1998).  Accordingly, the Board determines that 
efforts should be made to obtain outstanding records from the 
SSA and VAMC relevant to treatment for the veteran's right 
knee and claimed hearing disorders, as well as, given the 
general lack of VA treatment records in the file, for the 
veteran's other claimed disorders.

Additionally, the Board observes that the statement of Dr. 
M.B. reflects that 
Dr. M.B. had been involved with treatment of the veteran's 
right knee disorder for some length of time prior to June 
2005.  Thus, the Board determines that the veteran should be 
requested to provide VA with authorization to obtain these 
records.

B. VA examinations

The Board finds that the veteran should be afforded certain 
VA examinations.  With regard to the veteran's right knee 
disorder, as noted above, the fact of the veteran's right 
knee surgery and the opinion of Dr. M.B. reflect a possible 
increase in severity of the preexisting Osgood-Schlatter 
disease.  Further, the Board determines that the record 
provides little basis for a determination as to whether the 
veteran's current right knee disorder is a natural 
progression of Osgood-Schlatter disease, aggravation of that 
disorder, or the result of an etiology entirely distinct from 
Osgood-Schlatter disease.  Accordingly, the Board determines 
that the veteran should be scheduled for a VA examination to 
determine the existence and etiology of his claimed right 
knee disorder.  

Finally, with regard to the veteran's hearing disorders, the 
Board observes that the veteran has reported acoustic trauma 
in the military while serving as a combat engineer 
constructing bridges, which required the use of explosives 
and construction equipment.  Although the veteran's service 
medical records do not contain any documentation as to noise 
exposure, the veteran is competent to describe the nature and 
extent of his in-service noise exposure and such is 
consistent with his military occupational specialty as a 
combat engineer, as noted in his service records.  See 38 
C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Additionally, at his hearing, the veteran reported that he 
has been experiencing tinnitus since service.  Tinnitus is a 
disorder readily observable by laypersons and medical 
expertise is not required to establish its existence.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Given these 
circumstances, the Board determines that a remand is required 
so that the veteran may be scheduled for a VA examination to 
determine the nature and etiology of his bilateral hearing 
loss and tinnitus.  

Accordingly, the case is REMANDED for the following actions:

1.	Request from the veteran a completed VA 
Form 21-4142, Authorization and Consent 
to Release Information to VA for 
treatment records of Dr M.B.

2.	VA treatment records from the Orlando 
VA facility dated from 2003 onward and 
the San Juan VA facility dated from 
1977 to 2003 should be obtained.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file.

3.	Records relevant to the veteran's 
application for SSA disability benefits 
should be obtained, to include a copy 
of the letter notifying the veteran of 
the denial.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file. 

4.	After obtaining as many of the above 
records as possible, the veteran should 
be scheduled for a VA orthopedic 
examination to determine the nature and 
etiology of his current right knee 
disorder.  The claims file should be 
forwarded to the examiner for review, 
and the report should reflect that such 
review occurred.  All evaluations, 
studies, and tests deemed necessary by 
the examiner should be conducted.

In the report, the examiner should 
identify any current right knee 
disorder and provide an opinion as to 
etiology.  Specifically, the examiner 
should answer the following questions: 

(a) Is it clear that the veteran's 
current right knee disorder is the 
result of natural progression of 
Osgood-Schlatter disease?

(b) If the answer to (a) is negative, 
is it clear that the veteran's current 
right knee disorder is the result of 
aggravation of the veteran's Osgood-
Schlatter disease during service?  If 
the answer is positive, it would be 
helpful if the examiner would identify 
what records in service reveal an 
increase in severity during service.  
Further, he or she should state, if 
possible, the percentage of the 
veteran's current disability that is 
present due to aggravation and the 
percentage that was present prior to 
service.  

c) If the answers to (a) and (b) are 
both negative, is it at least as likely 
as not (50% or greater probability) 
that the veteran's current right knee 
disorder is the result of an in-service 
injury to the right knee not associated 
with the veteran's Osgood-Schlatter 
disease?  If the answer to this 
question is positive, it would be 
helpful if the examiner would identify 
what event in service, he or she 
believes is the precursor to the 
veteran's current right knee disorder.

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

A rationale for any opinion advanced 
should be clearly stated.  If an 
opinion cannot be rendered without 
resorting to mere speculation, the 
examiner should so state, and provide a 
rationale for that conclusion. 

5.	After obtaining as many of the above 
records as possible, the veteran should 
be afforded a VA audiological 
examination in order to determine the 
nature and etiology of his bilateral 
hearing loss and tinnitus.  The 
examiner is requested to identify 
auditory thresholds, in decibels, at 
frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz.  A Maryland CNC Test 
should also be administered to 
determine speech recognition scores.  
The claims file should be forwarded to 
the examiner for review, and the report 
should reflect that such review 
occurred.  Any additional evaluations, 
studies, and tests deemed necessary by 
the examiner should be conducted.  The 
examiner should answer the following 
questions: 

(a) Is it at least as likely as not 
(50% or greater probability) that the 
veteran's current hearing loss is a 
result of his military service?

(b) Is it at least as likely as not 
(50% or greater probability) that the 
veteran's tinnitus is a result of his 
military service?

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

A rationale for any opinion advanced 
should be clearly stated.  If an 
opinion cannot be rendered without 
resorting to mere speculation, the 
examiner should so state, and provide a 
rationale for that conclusion. 

6.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the October 2004 
statement of the case.  The veteran and 
his representative should then be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


